




Exhibit 10.12


RUCKUS WIRELESS, INC.
2016 EXECUTIVE BONUS PROGRAM
On February 1, 2016, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of Ruckus Wireless, Inc. (the “Company”) approved the
Company’s 2016 bonus program, which provides the Company’s executive officers
and other eligible employees the opportunity to earn semi-annual cash bonuses.
For executive officers, the amount of the cash bonus is based on the level of
achievement by the Company of certain corporate objectives (the “Corporate
Objectives”) from (a) January 1, 2016 through June 30, 2016 and (b) from July 1,
2016 through December 31, 2016. The Committee has approved Corporate Objectives
related to revenue and operating margin targets and assigned a weighting to each
objective.
Each executive officer participating in the 2016 bonus program may receive a
cash bonus in an amount up to a specified percentage of his or her eligible
earnings during 2016 (the “Bonus Target”), if Corporate Objectives are achieved
at the target level. In the first half of 2016, even if Corporate Objectives are
achieved at greater than the target level, a participating executive officer may
receive a maximum cash bonus of 50% of his or her Bonus Target. In the second
half of 2016, if target Corporate Objectives are exceeded, a participating
executive officer may receive a maximum cash bonus of up to 100% of his or her
Bonus Target, for a maximum total bonus payment for the year of up to 150% of
Bonus Target. The Bonus Target for each of the Company’s named executive
officers, as a percentage of his or her eligible earnings during 2016, is as
follows:


 
 
 
Named Executive Officer
  
Bonus
Target
Percentage
Selina Y. Lo
President and Chief Executive Officer
  
75%
Daniel Rabinovitsj
Chief Operating Officer
  
60%
Seamus Hennessy
Chief Financial Officer
  
55%
Scott Maples
Vice President Legal and General Counsel
  
45%





